El Juez Asociado Señor Snyder
emitió la opinión del tribunal. La presente es una acción de desahucio radicada por un matrimonio contra el dem'andado, alegando éste que está en posesión de la finca en cuestión en virtud de un arrenda-*913miento por vinco años que aún no ña expirado. En el juicio en los méritos, los demandantes- alegaron (pie (1) el arren-damiento se obtuvo mediante amenazas y violencia, y (2) e! arrendamiento era nulo por haberse otorgado por la esposa únicamente y no por el esposo, quien es el administrador de la sociedad- conyugal.
.Por la prueba la corte de distrito resolvió que el arren-damiento fuó otorgado voluntariamente por la esposa: Nada encontramos en el récord que justifique que intervengamos con ese fallo.
Sin embargo, apoyándose en Colón v. Santiago, 64 D.P.R. 312; Sucesión Pedroza v. Martínez, 64 D.P.R. 5, y P. R. Leaf Tobacco Co. v. Colón, 50 D.P.R. 303, la corte inferior resolvió que la cuestión en cuanto a la validez del arrendamiento otor-gado por la esposa era seria y sustancial, y que por tanto debería determinarse en una acción ordinaria y no en el pro-cedimiento sumario de desahucio. Los demandantes apela-ron de la sentencia de la corte de distrito declarando sin lugar la demanda por ese fundamento.
Cierto es que la escritura por la cual esta propiedad se adquirió decía que se adquiría por la esposa. Pero el artículo 130.1 del Código Civil dispone que “Los bienes adquiridos por título oneroso durante el matrimonio a costa del caudal común, bien se haga la adquisición para la comunidad, bien para uno solo de los esposos” pertenecen a la: sociedad conyugal. Aquí la escritura'de compra manifestaba afirmativamente que en aquella época la esposa estaba casada con el codemandante. Y el demandado no presentó prueba en contrario. (1)
El artículo 1301 contiene el requisito adicional de (pie tales bienes deben adquirirse “a costa del caudal común”. Pír? *914embargo, no se necesitaba prueba específica sobre este punto, ya que nada bay en el récord que destruya la presunción del artículo 1307 del Código Civil al efecto de que “Se re-putan gananciales todos los bienes del matrimonio, mientras no se pruebe que pertenecen privativamente al marido o a la mujer.” Véase Consolidated Broadcasting Corporation v. Conesa, ante, pág. 792.
 Al decidir que la controversia en cuanto a la vali-dez del-arrendamiento no podía resolverse en una acción de desahucio, la corte de distrito pasó por alto la naturaleza de esta controversia. Los casos en que descansó envolvían -controversias en cuanto al-título. Pero como hemos visto 'aquí no se levantó ninguna seria cuestión en cuanto al título. Por el contrario, los demandantes establecieron su título a la propiedad en controversia. En su consecuencia, el único punto que resta en el caso — la validez del arrendamiento so-bre el .cual el demandado basó su derecho a la posesión — po-•día propiamente decidirse en una acción de desahucio. Como dijimos en Abarca v. Cordero, 60 D.P.R. 519, 527, “Nuestros •casos sostienen que un conflicto serio sobre la cuestión del título es un impedimento para up. pleito de desahucio. Pero ■aquí no hay disputa en cuanto al título. . . . La controversia •en este caso gira alrededor del derecho a la posesión, basado •en un alegado arrendamiento por término fijo. Aun cuando existiera un conflicto serio en la prueba en relación a la exis-tencia [o validez] de tal arrendamiento, el pleito de desahucio es el remedio adecuado para resolver tal controversia. Esto ■es así porque la cuestión a decidirse en un pleito de desahucio es precisamente el derecho a la posesión. Maceira v. Pietri et al., 30 D.P.R. 587.” (Corchetes nuestros).
El caso será devuelto para un nuevo juicio, en el cual la ■corte inferior deberá determinar si hay hechos o circunstan-cias que excluyan este caso de la regla general de que el es-poso, como administrador de la sociedad de gananciales, era *915la persona llamada a arrendar tal propiedad a un tercero. Véanse los artículos 1312 y 91 del Código Civil.

La sentencia de la corte de distrito será revocada y el caso devuelto para ulteriores procedimientos no inconsisten-tes con esta opinión.


E1 abogado del demandado se limitó a preguntarle a la esposa en ,eí¡ cont.rainterrog'atovio si no había adquirido la propiedad antes de casarse. Si; contestación de que no se acordaba la focha en que so casó uo afecta ol puwt< aquí envuelto.